LAGOMARSINO LAW

3005 W. Horizon Ridge Pkwy. #241, Henderson, Nevada 89052

Facsimile (702) 383-0065

Telephone (702)

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-00076-MMD-CBC Document 48

LAGOMARSINO LAW

CHAD D. FUSS, ESQ.

Nevada Bar No. 12744

3005 W. Horizon Ridge Pkwy., #241
Henderson, Nevada 89052
Telephone: (702) 383-2864
Facsimile: (702) 383-0065
chad@lagomarsinolaw.com

Attorney for Defendant, Nevada Association Services, Inc.| BY:

Filed 10/30/19 Page 1 of 2

_ FILED
~ ENTERED

 

  

CT QA an

 

 

 

 

UNITED STATES DISTRICT COURT

BANK OF AMERICA, N.A.,
Plaintiff(s),
Vs.
ALESSI &AMP; KOENIG, et al.,
Defendant(s).

DISTRICT OF NEVADA

DR BER

CASENO.:  3:17-cv-00076-MMD-CBC

MOTION TO WITHDRAW AS
ATTORNEY CHAD D. FUSS, ESQ.
FROM CASE, CM/ECF SERVICE LIST
AND COURT DOCKET and

pes

 

 

 

PLEASE TAKE NOTICE that the that undersigned hereby requests that attorney Chad D.
Fuss, Esq., formerly of the PENGILLY LAW FIRM and ROBBINS LAW FIRM, be terminated

from this case and removed from the Court’s docket and CM/ECF service list(s) as Mr. Fuss is no

longer with the, PENGILLY LAW FIRM or ROBBINS LAW FIRM.

Page | of 2

 
n

., #241, Henderson, Nevada 89052
Facsimile (702) 383-0065

LAGOMARSINO LAW

3005 W. Horizon Ridge Pk
Telephone (702) 383-2864

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:17-cv-00076-MMD-CBC Document 48 Filed 10/30/19 Page 2 of 2

PLEASE TAKE FURTHER NOTICE that this notice relates only to Chad D. Fuss, Esq.
DATED this 30" day of October, 2019.

LAGOMARSINO LAW

/s/ Chad D. Fuss, Esq.

CHAD D. FUSS, ESQ.

Nevada Bar No. 12744

3005 W. Horizon Ridge Pkwy., #241

Henderson, Nevada 89052

Telephone: (702) 383-2864

Facsimile: (702) 383-0065

chad@lagomarsinolaw.com

Attorney for Defendant, Nevada Association Services,
Inc.

[PROPOSED] ORDER

aey

UnitSd-States Magistrate Judge

patep: 10/21] Zo |

IT IS SO ORDERED.

 

CERTIFICATE OF SERVICE

Pursuant to FRCP 5(b), I hereby certify that on this 30" day of October, 2019, the foregoing
MOTION TO REMOVE ATTORNEY FROM ECF FILING and [PROPOSED] ORDER was
electronically served on all parties to this action, through the CM/ECF system of the United States
District Court, to the following:

 

 

 

 

 

 

James W. Pengilly Natalie C. Lehman
jpengilly@robbinslawfirm, legal fnlg-court-filings-nv@inf.com
oschulze@robbinslawfirm.legal lace.engelman@fnf.com
natalie.lehman@fnf.com
YanXiong Li Elizabeth B. Lowell
yli@wrightlegal.net elowell@robbinslawfirm.legal
fharris@wrightlegal.net oschulze@pengillylawfirm.com
nvefile@wrightlegal.net oschulze@robbinslawfirm. legal
Timothy Rhoda Dana Jonathon Nitz
croteaulaw@croteaulaw.com dnitz@wrightlegal.net
receptionist(@croteaulaw.com nvefile@wrightlegal.net

 

/s/ Denise Valdivia
An Employee of LAGOMARSINO LAW

Page 2 of 2

 
